DISMISS; and Opinion Filed November 16, 2015.




                                           Court of Appeals
                                                             S     In The


                                    Fifth District of Texas at Dallas
                                                        No. 05-15-00639-CV

   VILLAGE CRESTMONT HOUSTON USA, L.L.C. AND WEST CRESTMONT
 HOUSTON USA, L.L.C. D/B/A CRESTMONT VILLAGE APARTMENTS, Appellants

                                                                      V.

JOSE J. GAITAN, INDIVIDUALLY AND D/B/A EC & J REMODELING & PAINTING,
                               Appellee

                                 On Appeal from the 191st Judicial District Court
                                              Dallas County, Texas
                                      Trial Court Cause No. DC-15-04688

                     MEMORANDUM OPINION NUNC PRO TUNC 1
                                   Before Justices Lang-Miers, Brown, and Schenck
                                             Opinion by Justice Schenck

          By order of September 23, 2015, we granted appellants’ counsel’s motion to withdraw.

Because a corporation may only appear through an attorney, we directed appellants in that same

order to file a notice designating new counsel within thirty days. See Kunstoplast of Am., Inc. v.

Formosa Plastics Corp., 937 S.W.2d 455, 456 (Tex. 1996) (per curiam).                                                       We cautioned

appellants that failure to timely obtain new counsel would result in dismissal of the appeal

without further notice.                To date, however, appellants have not designated new counsel or

   1
       This memorandum opinion nunc pro tunc corrects an error in the original opinion with respect to the style of the appeal.
otherwise communicated with the Court regarding the appeal. Accordingly, we dismiss the

appeal.




                                               /David J. Schenck/
                                               DAVID J. SCHENCK
                                               JUSTICE

150639F.P05




                                         –2–
                                        S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                          JUDGMENT NUNC PRO TUNC

VILLAGE CRESTMONT HOUSTON                           On Appeal from the 191st Judicial District
USA, L.L.C. & WEST CRESTMONT                        Court, Dallas County, Texas
HOUSTON USA, L.L.C. D/B/A                           Trial Court Cause No. DC-15-04688.
CRESTMONT VILLAGE APARTMENTS,                       Opinion delivered by Justice Schenck.
Appellants                                          Justices Lang-Miers and Brown
                                                    participating.
No. 05-15-00639-CV          V.

JOSE J. GAITAN, INDIVIDUALLY AND
D/B/A EC & J REMODELING &
PAINTING, Appellee

          In accordance with this Court’s opinion nunc pro tunc of this date, we DISMISS the
appeal.

       We ORDER appellee Jose J. Gaitan, Individually and d/b/a EC & J Remodeling &
Painting recover his costs, if any, of this appeal from appellant Village Crestmont Houston USA,
L.L.C. & West Crestmont Houston USA, L.L.C. d/b/a Crestmont Village Apartments.


Judgment entered this 16th day of November, 2015.




                                              –3–